Citation Nr: 1517848	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  15-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the Veteran's period of eligibility for receiving educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 Bill) beyond January 28, 2015.

REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active military service in the United States Army from September 1982 to November 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal of an October 2014 determination of the Atlanta Education Center that denied an extension of the Veteran's period of eligibility for receiving educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 Bill) beyond January 28, 2015. 

The current record before the Board consists of a paper claims file and an electronic file.  The Board has reviewed the documents in the paper file and the electronic file.  


FINDINGS OF FACT

1.  For the term from September 2, 2014, to April 22, 2015, the Veteran was enrolled in a non-college degree program at a technical institute. 

2.  The tuition for this program was $16,952, which was less than the relevant national maximum rate for a private school of $20,235.

3.  On September 2, 2014, the Veteran had four months and 26 days of remaining eligibility for educational assistance benefits under Chapter 33 (Post-9/11 Bill); the exhaustion date was January 28, 2015.

4.  As of January 28, 2015, the Veteran had completed more than one-half of the course he began on September 2, 2014.


CONCLUSION OF LAW

The criteria for an extension of the Veteran's period of eligibility for receiving educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 Bill) to the end of the term (April 22, 2015) have been met.  38 U.S.C.A. §§ 3031, 3311, 3312, 3313, 3321 (West 2014); 38 C.F.R. §§ 21.9510, 21.9550, 21.9635(o) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It is not clear that such notice is required in this case because the benefits sought are found in Chapter 33 of Title 38.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51 of 38 U.S.C.A.); Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("the notice and duty to assist provisions of the [VCAA] . . . are relevant to a different Chapter of Title 38 and do not apply to this appeal").  In any case, the Board is granting in full the benefits sought on appeal (extension of exhaustion date to the end of the term) in relation to the Post-9/11 Bill education benefits claim.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As per 38 C.F.R. § 21.9550(a), an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C. Chapter 33, subject to the provisions of 38 C.F.R. § 21.4020 and this section.  38 C.F.R. § 21.9550(a).  This case essentially concerns the determination of whether individuals may be entitled to an extension of eligibility under Chapter 33 (Post-9/11 GI Bill) after exhausting their original entitlement of 36 months.  Here, the Veteran is seeking more than 36 months of education benefits under Chapter 33.

The essential facts of this case are not in dispute.  The Veteran's basic eligibility for Chapter 33 educational assistance benefits is not at issue, as VA has found him eligible to receive full-time benefits for a period of 36 months and 0 days.  For the period from September 2, 2014, to April 22, 2015, the Veteran was enrolled in a non-college degree program at a technical institute.  The tuition for this program was $16,952, which is less than the national private school maximum rate of $20,235 that was in effect as of August 1, 2014.  On September 2, 2014, the Veteran had four months and 26 days of remaining eligibility for his educational assistance benefits under Chapter 33 (Post-9/11 Bill).  Therefore, the exhaustion date for the Veteran's Chapter 33 education benefits was January 28, 2015.  The Veteran contends that he is entitled to $16,952 in tuition and fees as his entitlement to Chapter 33 education benefits should be extended to the end of the term.

As delineated in the January 2015 Statement of the Case, only $12,945.85 of the full tuition and fees of $16,952.00 was paid because it was determined that the Veteran's entitlement had exhausted on January 28, 2015.  In support of this determination, 38 C.F.R. § 21.7072(a), (f) was cited as the applicable regulation.  

The Board initially notes that 38 C.F.R. § 21.7072 relates to Chapter 30, Title 38, United States Code (Montgomery GI Bill) and not to Chapter 33 (Post-9/11 Bill).  Nonetheless, the Education Center failed to note that the regulation it cited contains reference to the existence of exceptions to the Chapter 30 general limitation of entitlement to educational assistance for only 36 months.  38 C.F.R. § 21.7072(f) specifically refers to 38 C.F.R. § 21.7135(s) as being such an exception.  This regulation provides that if an individual enrolled in an education institution regularly operated on the quarter or semester system exhausts his entitlement under Chapter 30, the discontinuance shall be the last day of the quarter or semester in which entitlement is exhausted.  If an individual is enrolled in an education institution not regularly operated on the quarter or semester system and exhausts his entitlement under Chapter 30 after more than half the course is completed, the discontinuance date shall be the earlier of (i) the last day of the course, or (ii) twelve weeks from the day the entitlement is exhausted.  If an individual is enrolled in an educational institution not regularly operated on the quarter or semester system and exhausts his entitlement under Chapter 30 before completing the major portion of the course, the discontinuance date will be the date the entitlement is exhausted.  38 C.F.R. § 21.7135(s).  

The proper regulation for the Chapter 33 (Post-9/11 Bill) benefits at issue in this case is 38 C.F.R. § 21.9635.  In pertinent part:

§ 21.9635  Discontinuance dates.

      The effective date of a reduction or discontinuance of educational assistance will be as stated in this section.  If more than one type of reduction or discontinuance is involved, VA will reduce or discontinue educational assistance using the earliest of the applicable dates. 
      
      (o) Exhaustion of entitlement. 
      
      (1) If an individual enrolled in an institution of higher learning that regularly operates on the quarter or semester system exhausts his or her entitlement under 38 U.S.C. chapter 33, the effective discontinuance date will be the last day of the quarter or semester in which the entitlement is exhausted.
      
      (2) If an individual enrolled in an institution of higher learning that does not regularly operate on the quarter or semester system exhausts his or her entitlement under 38 U.S.C. chapter 33 after the individual has completed more than half of the course, the ending date will be the earlier of the following:
      
      (i) The last day of the course, or
      
      (ii) 12 weeks from the day the entitlement is exhausted.
      
      (3) If an individual enrolled in an institution of higher learning that does not regularly operate on the quarter or semester system exhausts his or her entitlement under 38 U.S.C. chapter 33 before the individual has completed more than half of the course, the effective ending date will be the date the entitlement was exhausted.  (Authority: 38 U.S.C. 3031(f), 3312, 3321)

It is clear that the Veteran was enrolled in an institution operating on a system in which the school term at issue ran from September 2, 2014 to April 22, 2015.  It is also clear that the Veteran had completed more than half of the course in which he was enrolled on the date of exhaustion of his benefits (January 28, 2015).  

Thus, the Veteran's Chapter 33 education benefits should have been extended to the end of the term in which he was enrolled at the time the benefits were exhausted.  (The Board notes that the end of the term and 12 weeks from the date of exhaustion are the same day - April 22, 2015.)  Therefore, the Board finds that April 22, 2015, the end of the term during which the Veteran exhausted his entitlement of 36 months of educational assistance benefits, is the proper date for the discontinuance/exhaustion of entitlement for the Veteran's Chapter 33 education benefits. 


ORDER

Entitlement to an extension of the Veteran's period of eligibility for receiving educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 Bill) until April 22, 2015, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


